Citation Nr: 1421198	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  10-47 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to restoration of a 10 percent disability rating for service-connected status post contusion, right wrist, currently rated as noncompensable.

2. Entitlement to restoration of a 10 percent disability rating for service-connected left ankle strain, currently rated as noncompensable. 

3. Entitlement to restoration of a 10 percent disability rating for service-connected right ankle strain, currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Counsel
INTRODUCTION

The Veteran served on active duty in the military from March 2004 to February 2008.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, that reduced the disability rating from 10 percent to noncompensable for service-connected status post contusion, right wrist, left ankle strain, and right ankle strain, each effective June 11, 2009.

A review of documents in Virtual VA was conducted.


FINDINGS OF FACT

1. The RO failed to issue a notice of a proposed reduction or notice of the Veteran's procedural rights under 38 C.F.R. § 3.105(e) to dispute the reductions, for the service-connected status post contusion, right wrist, service-connected left ankle strain, and service-connected right ankle strain from 10 percent to noncompensable.

2. In a rating decision dated October 28, 2009, and notice dated November 17, 2009, the RO implemented a reduction of the disabilities of service-connected status post contusion, right wrist, service-connected left ankle strain, and service-connected right ankle strain to a noncompensable rating, effective June 11, 2009.

3. Because the RO's October 2009 rating decision failed to follow the due process provisions of 38 C.F.R. § 3.105(e) prior to reducing the rating, the rating reduction is void ab initio.




CONCLUSIONS OF LAW

1. The criteria for restoration of a 10 percent rating for status post contusion, right wrist, effective June 11, 2009, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.105(e), 4.115b, Diagnostic Code (DC) 5019 (2013).

2. The criteria for restoration of a 10 percent rating for status post contusion, right wrist, effective June 11, 2009, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.105(e), 4.115b, Diagnostic Code (DC) 5019 (2013).

3. The criteria for restoration of a 10 percent rating for status post contusion, right wrist, effective June 11, 2009, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.105(e), 4.115b, Diagnostic Code (DC) 5019 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to restore the 10 percent ratings for service-connected status post contusion, right wrist, service-connected left ankle strain, and service-connected right ankle strain is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

By a rating action in October 2009, the RO reduced the disability ratings of service-connected status post contusion, right wrist, service-connected left ankle strain, and service-connected right ankle strain to noncompensable, effective June 11, 2009.  These service-connected disabilities were originally rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5019, for bursitis. Any change in evaluation based upon any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).
The preliminary matter in this case is whether the RO followed the procedural protections for reducing the Veteran's service-connected status post contusion, right wrist, service-connected left ankle strain, and service-connected right ankle strain, from 10 to noncompensable, as set forth in 38 C.F.R. § 3.105(e).

VA regulations provide that where a reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance is to be prepared setting forth all material facts and reasons. 38 C.F.R. § 3.105(e). Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons. The beneficiary must be notified at his or her latest address of record, of the contemplated action and furnished detailed reasons. The beneficiary must be given 60 days for the presentation of additional evidence. 38 C.F.R. § 3.105(e) (2013).

There is no evidence that the reduction was first proposed, or that notice regarding the process of how to dispute the proposed reduction was provided to the Veteran.  The Board finds that the RO did not satisfy a critical due process requirement under 38 C.F.R. § 3.105(e).  A reduction must first be proposed and the beneficiary must be notified at his or her latest address of record, and must be given 60 days for the presentation of additional evidence. See 38 C.F.R. § 3.105(e).

As there was no initial proposal and the Veteran did not receive notice of the proposed reduction, the October 2009 rating reduction violated the due process requirements of 38 C.F.R. § 3.105(e), established to serve as a procedural protection against improper reductions of disability ratings. The United States Court of Appeals for Veterans Claims (Court) has consistently held that when an RO reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio. See Greyzck v. West, 12 Vet. App. 288, 292 (1999). The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored. Schafrath, 1 Vet. App. at 595.

Thus, the Board finds that the October 2009 rating decision implementing the rating reductions, effective June 11, 2009, was improper and thus void ab initio. See Greyzck, 12 Vet. App. at 292. Accordingly, the 10 percent ratings are reinstated for service-connected status post contusion, right wrist, service-connected left ankle strain, and service-connected right ankle strain.


ORDER

Entitlement to restoration of a 10 percent disability rating for service-connected status post contusion, right wrist, effective June 11, 2009, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to restoration of a 10 percent disability rating for service-connected left ankle strain, effective June 11, 2009, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to restoration of a 10 percent disability rating for service-connected right ankle strain, effective June 11, 2009, is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


